Citation Nr: 0803627	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in San Antonio, Texas; 
a transcript of that hearing is of record.  In March 2007, 
the Board remanded this matter to the RO to afford due 
process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial 
of the veteran's claim (as reflected in an August 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's March 2007 Remand, the veteran was to 
have been afforded a VA medical examination by a VA 
neurologist to ascertain the current status of any peripheral 
neuropathy of the lower extremities and to offer an opinion, 
without resort to speculation, as to whether it is as likely 
as not that any then existing peripheral neuropathy is 
etiologically related to the veteran's service in Vietnam.  
An examination was conducted in May 2007, the claims folder 
was reviewed, and the neurologist concluded that the 
veteran's neurological deficit was idiopathic and that it 
would be mere speculation to associate the condition to his 
military service.  A Supplemental Statement of the Case of 
August 2007 was issued, and, thereafter, the veteran 
submitted an assessment from a VA podiatrist associating the 
veteran's idiopathic neuropathy to chemical exposure.  It is 
unclear whether the podiatrist reviewed the claims folder 
prior to stating his opinion.  Further, this statement is in 
conflict with the May 2007 VA neurologist's statement, and 
both statements must be reconciled.  The RO has not had the 
opportunity to review this statement.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for peripheral 
neuropathy of the lower extremities and 
gout since January 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination of the lower extremities to 
determine the nature of any disorders 
affecting the legs and feet.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The 
physician is requested to identify all 
disorders affecting the lower 
extremities.  Further, the physician is 
requested to review the May 2007 VA 
neurology examination report and the 
September 2007 VA podiatrist statement.  
Based on an examination of the veteran, 
and a review of the entire record, the 
physician is requested to provide an 
opinion indicating whether it is as least 
as likely as not (50 percent probability 
of greater) that the veteran suffers from 
peripheral neuropathy of the lower 
extremities as a result of exposure to 
herbicides in service.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case (SSOC) 
reflecting consideration of all evidence 
added to the claims file since issuance 
of the last SSOC in August 2007 and given 
the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



